Citation Nr: 0529458	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for the post-operative residuals of a right knee 
injury.

2.  Entitlement to a disability rating in excess of 
30 percent for the post-operative residuals of a right knee 
injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1979 to October 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO decreased the rating for the residuals of the 
right knee injury from 30 to 10 percent effective October 1, 
2000, and established a separate 10 percent rating for 
arthritis in the right knee, also effective October 1, 2000.  
The veteran perfected an appeal of the rating reduction, and 
contends that he is entitled to a higher rating than 
previously assigned for the residuals of the right knee 
injury.  

Subsequently, in a July 2002 decision the RO raised the 
rating for the residuals of the injury from 10 to 20 percent, 
effective from October 1, 2000.  With that rating increase, 
when combined with the separate 10 percent rating for right 
knee arthritis, the veteran has a combined 30 percent rating 
for the right knee disability.  He contends, however, that he 
is entitled to a rating in excess of 30 percent.  The Board 
finds, therefore, that the issue of restoration of the 
30 percent rating for the residuals of the right knee injury, 
as well as the issue of entitlement to a rating in excess of 
30 percent, remain in contention.

A hearing was held at the RO in May 2003 before the 
undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.


REMAND

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that adequate notice requires a claimant to be informed 
of what he must show to prevail in a claim, what information 
and evidence he is responsible for providing, and what 
evidence VA will secure.  In addition, VA is obligated to 
inform him of the need to submit any evidence in his 
possession that is relevant to the claim.  Although the RO 
provided a notice to the veteran in January 2001, that notice 
did not fully inform him of the evidence needed to 
substantiate his claim, the evidence he was responsible for 
submitting, and what evidence VA would obtain.  On remand the 
RO will have the opportunity to cure that defect.

The Board also concludes that additional relevant evidence 
exists which has not been obtained.  During the hearing held 
in May 2003 the veteran reported receiving treatment from the 
VA medical center (MC) for his service-connected right knee 
disability.  His treatment records subsequent to March 2000 
have not yet been associated with the claims file.  The more 
recent VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, during the hearing the veteran asserted that his 
right knee disability had increased in severity since he was 
last examined in March 2002.  In order to fulfill the duty to 
assist, he should be afforded a more current medical 
examination.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the veteran's 
treatment records from the VAMC in Temple, 
Texas, since March 2000.

3.  The RO should provide the veteran a 
VA medical examination to determine the 
nature and severity of the right knee 
disability.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  The 
examination should include any tests or 
studies, including an X-ray or MRI, 
deemed necessary for an accurate 
assessment.  

The examiner should conduct an 
examination of the right knee and provide 
a diagnosis of any pathology found.  In 
examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitance, or locking, 
and also describe any functional loss 
pertaining to the knee.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


